Case: 11-40004     Document: 00511515711          Page: 1    Date Filed: 06/21/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 21, 2011
                                     No. 11-40004
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee
v.

ROBERTO VERA-GONZALEZ,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                             USDC No. 7:10-CR-1279-1


Before JONES, Chief Judge, and STEWART and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Appealing the judgment in a criminal case, Roberto Vera-Gonzalez
presents arguments that he concedes are foreclosed by United States v. Castro-
Guevarra, 575 F.3d 550, 552-53 (5th Cir.), cert. denied, 130 S. Ct. 649 (2009),
which held that the Texas offense of sexual assault of a child pursuant to
§ 22.011(a)(2)(A), (c)(1) of the Texas Penal Code is a crime of violence for
purposes of U.S.S.G. § 2L1.2(b)(1)(A)(ii). The appellant’s motion for summary
disposition is GRANTED, and the judgment of the district court is AFFIRMED.



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.